Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/20/21 is acknowledged.  Claims 1-3 and 5 are pending. Claim 4 has been canceled.  Claims 1 and 5 have been amended.  Claims 1-3 and 5 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 2008/0206159) and Bloomage (Bloomage. "Trend of HA in Personal Care Industry”, Available 5/2/2015; accessed 9/27/17).
Tamarkin et al. teach a waterless carrier (i.e. anhydrous base) as a vehicle for an active pharmaceutical or cosmetic agent (e.g. abstract; paragraphs 0025-0028, 0038-0042).  Tamarkin et al. teach compositions comprising only the carrier and active agent (i.e. consisting of) (e.g. paragraphs 0025-0028; 0036-0042).  Tamarkin et al. teach that the compositions may comprise hyaluronic acid and that the active agent may treat dry skin (e.g. paragraphs 0286, 0333, 0334, 0342, 0391, 0409; Claim 25). Tamarkin et al. teach that the carrier may be a waterless solvent, including a polyol, including propylene glycol and/or glycerin (e.g. paragraphs 0025, 0030, 0036, 0055, 0148, 0151-0158, 0167, 0333; Example 1). Tamarkin et al. teach that hyaluronic may be present at 0.01-5% by weight, which overlaps with the claimed range of 0.5-2% (e.g. paragraph 0132 and 0286). In the case where the claimed ranges “overlap or lie inside ranges 
Tamarkin et al. do not teach the molecular weight and size of the hyaluronic acid.  This is made up for by the teachings Bloomage.
Bloomage teaches oligomeric hyaluronic acid for personal care formulations which has a significant moisturizing effect (e.g. pages 1, 7, 8 and 13).   Bloomage teaches that the oligomeric HA has a molecular weight of less than 10 kDa and a size of less than 25 nm (e.g. page 8).  
Regarding Claims 1, 2 and 5, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the oligomeric hyaluronic acid of Bloomage with the composition and method of Tamarkin et al.  Tamarkin teach that the hyaluronic acid may be used in moisturizing cosmetics but do not teach the details of the hyaluronic acid structure.  One of ordinary skill in the art would have been motivated to seek out additional teachings of an appropriate hyaluronic acid, and one of ordinary skill in the art would have predicted success in selecting the form of Bloomage as they are indicated for moisturizing skin.  Regarding the molecular size of the hyaluronic acid, Tamarkin et al. is silent.  Bloomage teaches the molecular size as being less than 25 nm, which overlaps with the claimed range of 12-22 nm, and the molecular weight is less than 10kDa, which overlaps with the range of 4-8 kDa.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  
Regarding the limitation, “and directly penetrates the horny layer of skin” this is directed to an intended use.  A recitation of the intended use of the claimed invention must result in a 
Regarding Claim 3, the language “is obtained by hydrolysis of a hyaluronic acid by a hyaluronidase” is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, the small molecule hyaluronic acid of Bloomage, having the claimed size and molecular weight appears to be the same product claimed. 

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 3 that the Specification demonstrates that as the concentration of the small-molecule HA in the anhydrous composition increased from 0.5% to 2%, the skin hydration level of the applied skin area of the participants also increased, but when the concentration of small-molecule HA reached 3%, the skin hydration level of the applied skin area did not increase significantly and it was around the same as that of the skin area after 
This is not found persuasive.  Applicant has not demonstrated an unexpected result.  The data of Table 6 show that skin hydration increases as HA concentration increases, with a leveling off at 3%.  It is noted that concentrations above 3% do not appear to be tested.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02). Furthermore, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). It is further noted that Table 6 refers to small molecule HA of 4-8 kDa in a mixture of propylene glycol and glycerol, which is narrower than the compositions of claim 1.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/            Primary Examiner, Art Unit 1619